972 F.2d 349
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert L. TAYLOR, Plaintiff-Appellant,v.Archie SALISBURY;  American Postal Workers Union, AFL-CIO;United States Postal Service, Defendants-Appellees.
No. 92-5838.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1992.

1
Before BOYCE F. MARTIN, Jr. and SILER, Circuit Judges;  and CLELAND, District Judge.*

ORDER

2
On June 8, 1992, plaintiff filed a notice of appeal from the May 14, 1992, order of the district court dismissing this action.   On June 18, 1992, the district court entered the final judgment dismissing the action pursuant to Rule 58, Fed.R.Civ.P.   Plaintiff perfected a timely appeal from the Rule 58 judgment, which in pending in this court as Case No. 92-5898.


3
This court has a duty to consider sua sponte whether appellate jurisdiction is properly invoked.   Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 740 (1976).   This appeal, filed prior to the entry of the final judgment, is premature.


4
It therefore is ORDERED that this action is sua sponte dismissed for lack of jurisdiction.



*
 The Honorable Robert H. Cleland, U.S. District Judge for the Eastern District of Michigan, sitting by designation